Cite as 2017 Ark. App. 8


                 ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                      No. CR-16-320
                                                Opinion Delivered   January 18, 2017

   JAVIAN YOUNG                          APPEAL FROM THE JEFFERSON
                               APPELLANT COUNTY CIRCUIT COURT
                                         [NO. 35CR-12-592]
   V.
                                                HONORABLE BERLIN C. JONES,
   STATE OF ARKANSAS                            JUDGE
                                  APPELLEE

                                                AFFIRMED; MOTION TO
                                                WITHDRAW GRANTED

                           BRANDON J. HARRISON, Judge

        Javian Young appeals from the revocation of his probation and related sentence of

seven years’ imprisonment. Young’s attorney has filed a no-merit brief pursuant to Anders

v. California, 386 U.S. 738 (1967), and Ark. Sup. Ct. R. 4-3(k)(1) (2016), along with a

motion to withdraw as counsel, asserting that there is no issue of arguable merit for an

appeal. Our court’s clerk mailed a certified copy of counsel’s motion and brief to Young

pursuant to Ark. Sup. Ct. R. 4-3(k)(2), informing him of his right to file pro se points for

reversal. Young has not filed any points, and the State has not filed a brief. We grant the

motion to withdraw and affirm.

        The test for filing a no-merit brief is not whether there is any reversible error, but

whether an appeal would be wholly frivolous. Tucker v. State, 47 Ark. App. 96, 885 S.W.2d
904 (1994). Based on our review of the record for potential error pursuant to Anders and

the requirements of Rule 4-3(k), we hold that Young’s appeal is wholly without merit. So
                                           1
                                    Cite as 2017 Ark. App. 8

pursuant to sections (a) and (b) of In re Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d
63 (1985), we issue this memorandum opinion granting counsel’s motion to withdraw and

affirming the court’s revocation.

       Affirmed; motion to withdraw granted.

       GLADWIN and VAUGHT, JJ., agree.

       Potts Law Office, by: Gary W. Potts, for appellant.

       No response.




                                               2